t c memo united_states tax_court estate of virginia a bigelow deceased franklin t bigelow jr executor petitioner v commissioner of internal revenue respondent docket no filed date joseph f moore for petitioner donna f herbert for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of virginia a bigelow virginia a bigelow decedent established a_trust decedent’s trust and transferred her residence to it in the trust exchanged the residence for other real_property in decedent’s trust and decedent’s children formed a family limited_partnership in when decedent was about age and a few months after she suffered a stroke and began living in an assisted-living facility decedent’s trust transferred the real_property but not the liability for a loan and a line of credit totaling dollar_figure which were secured_by the property to the partnership after the transfer decedent was left with an insufficient amount of income to meet her living_expenses or to satisfy her liability for the indebtedness decedent’s sole purposes in establishing the family limited_partnership were to facilitate gift giving and to reduce federal estate_tax the issue for decision is whether the real_property that decedent’s trust transferred to the partnership is included in decedent’s gross_estate under sec_2036 we hold that it is unless otherwise specified section references are to the internal_revenue_code in effect for the time of decedent’s death in and rule references are to the tax_court rules_of_practice and procedure in an amendment to the answer respondent asserted that the property is also includable in decedent’s estate under sec_2036 and sec_2038 because we hold that the property transferred to the partnership is included in decedent’s estate under sec_2036 we need not decide whether the property is included in decedent’s estate under sec_2036 or sec_2038 findings_of_fact some of the facts have been stipulated and are so found a decedent her family and decedent’s estate decedent died testate on date at the age of she resided in alhambra california at that time decedent’s son franklin t bigelow jr mr bigelow is the executor of decedent’s estate he was also her attorney in fact pursuant to a durable_power_of_attorney from until she died mr bigelow resided in altadena california when the petition in this case was filed decedent was survived by mr bigelow her daughter virginia l burke mrs burke and nine grandchildren decedent’s husband had died in and her daughter katharine b fitzgerald mrs fitzgerald had died in b the sand point road property in decedent and her husband purchased as their principal_residence a house on sand point road then called spindrift lane in carpinteria california the sand point road property decedent became the sole owner of that property in when her husband died she lived there until decedent gave each of her three children a 175th undivided_interest in the sand point road property in or the sand point road property was worth dollar_figure at that time c decedent’s trust in decedent executed a declaration and agreement of trust the trust agreement which created decedent’s trust and a deed transferring her remaining 2857-percent undivided_interest in the sand point road property to herself and to her son as cotrustees the trustees of decedent’s trust decedent had the power_to_revoke the trust during her lifetime the trust agreement required the trustees to distribute all of the income to or for the benefit of decedent and allowed the trustees to invade the trust corpus for decedent’s care maintenance or support the assets remaining in decedent’s trust when she died were to be distributed in equal shares to her three children decedent suffered a stroke and was hospitalized on date after she was released from the hospital she entered a rehabilitation center for about weeks she then moved to an assisted-living facility in alhambra california on date decedent withdrew a 5-percent interest in the sand point road property from the trust and gave each of her daughters a 75-percent undivided_interest in that property d the exchange of the sand point road property for the padaro lane property in the fall of the trustees of decedent’s trust listed the sand point road property for sale with a real_estate broker in date the trustees of decedent’s trust and decedent’s children collectively the bigelows entered into an exchange and leaseback agreement the exchange_agreement with peter and margaret seaman the seamans the seamans owned a residence on padaro lane in carpinteria the padaro lane property under the exchange_agreement the bigelows agreed to transfer to the seamans the sand point road property which was worth dollar_figure and the seamans agreed to pay the bigelows dollar_figure and to transfer to decedent’s trust the padaro lane property which was worth dollar_figure the seamans wanted to build a new house on the sand point road property as part of the agreement the bigelows agreed to lease the padaro lane property to the seamans until the new house was completed decedent’s trust obtained a dollar_figure loan from the great western bank evidenced by a promissory note and secured_by a first position deed_of_trust on the padaro lane property in favor of the bank decedent and mr bigelow personally guaranteed the performance of decedent’s trust under the purchase money promissory note decedent’s trust used the proceeds from the great western bank loan to repay two citibank loans secured_by the sand point road property decedent signed the exchange_agreement and the deed transferring the sand point road property to the seamans mr bigelow signed the other documents including the loan guaranties for himself and for decedent under the power_of_attorney the bigelows received dollar_figure from the transaction after payment of closing costs as consideration for the sale_or_exchange of their interests in the sand point road property decedent’s daughters each received dollar_figure mr bigelow received dollar_figure and decedent’s trust received dollar_figure and the padaro lane property subject_to the great western bank mortgage the bigelows executed deeds transferring the sand point road property to the seamans the trustees of decedent’s trust leased the padaro lane property back to the seamans the lease provided for an initial term of months and for rent of dollar_figure per month e the union bank line of credit in date decedent’s trust obtained a dollar_figure line of credit from union bank secured_by a second position deed_of_trust on the padaro lane property decedent guaranteed the performance of decedent’s trust under the line of credit decedent’s trust drew down dollar_figure on the union bank line of credit between date and date decedent’s children and grandchildren received gifts of money from the proceeds of the line of credit in amounts not specified in the record the amount owed on the union bank line of credit was dollar_figure in date f spindrift associates ltd decedent’s family limited_partnership in date the trustees of decedent’s trust and decedent’s three children executed a limited_partnership agreement the partnership_agreement which formed spindrift associates ltd a california limited_partnership spindrift or the partnership the partnership_agreement stated that the purpose of the partnership was to engage in the business of owning and operating residential_real_property initially the padaro lane property and it prohibited the partnership from engaging in any other principal business the partnership_agreement permitted the partnership to issue units with different rights and preferences each unit represented a contribution of cash or property of dollar_figure a units were issued to limited partners in exchange for cash or checks b units were issued to limited partners in exchange for contributions of property decedent’s trust was both the sole general_partner and a limited_partner decedent’s three children were limited partners in date decedent’s trust contributed dollar_figure to the partnership in exchange for a 1-percent interest as general_partner and decedent’s trust and decedent’s three children each contributed dollar_figure in exchange for one a unit on date decedent’s trust transferred the padaro lane property then worth dollar_figure but not the debt secured_by the property to the partnership in exchange for big_number b units decedent in her capacity as grantor and beneficiary of decedent’s trust agreed to hold the partnership harmless for the great western bank loan and the union bank line of credit the partnership_agreement required the capital_account of decedent’s trust to be reduced to the extent that partnership funds were used to pay any of the principal on the great western bank loan or the union bank line of credit the partnership_agreement allocated percent of the net operating profits and losses of the partnership to the general_partner and percent to the limited partners each of the big_number limited_partnership units was allocated an equal share big_number of the allocation made to the limited partners on date a certificate of limited_partnership for spindrift was filed with the california secretary of state around date decedent’s trust as the general_partner of the partnership opened a bank account for the partnership at the union bank of california g the partnership’s leasing and sale of the padaro lane property the partnership made repairs to the padaro lane property after the seamans moved out on date the partnership entered into a 24-month lease with michael h healy and tim f walsh the healy-walsh lease for the occupancy of the padaro lane property in date the partnership engaged real_estate brokers to sell the padaro lane property for dollar_figure on date the partnership agreed to sell the padaro lane property for dollar_figure the partnership received dollar_figure from the sale on date the partnership began distributing the proceeds to the partners including decedent’s trust by date h the partnership’s financial activity all of the rental receipts from the padaro lane property were deposited into partnership bank accounts and the expenses for the padaro lane property were paid from those accounts although decedent was obligated to make the monthly payments on the great western bank loan the partnership made those payments the partnership however did not adjust the capital_account of decedent’s trust for payment of principal as required by the partnership_agreement decedent’s trust made the monthly payments on the union bank line of credit from date to date when decedent died mr bigelow transferred funds between the partnership and decedent’s trust times when decedent died decedent’s trust owed spindrift dollar_figure mr bigelow transferred funds from decedent’s trust to the partnership soon after it was formed to pay the property taxes on the padaro lane property he transferred funds from the partnership to decedent’s trust to repay the earlier advances and later to pay decedent’s expenses i decedent’s gifts of partnership interests in date shortly after the partnership was formed mr bigelow under decedent’s power_of_attorney withdrew big_number b units from decedent’s trust and assigned units to himself and big_number units to each of decedent’s daughters and withdrew from decedent’s trust the income rights associated with b units and assigned the income rights associated with b units to each of decedent’s grandchildren except eliza k bigelow in date mr bigelow under decedent’s power_of_attorney withdrew b units from decedent’s trust and assigned of those units to each of decedent’s children and withdrew the income rights associated with b units and assigned the income rights associated with b units to eliza k bigelow and the income rights associated with b units to each of decedent’s other grandchildren in date mr bigelow under decedent’s power_of_attorney withdrew b units from decedent’s trust and assigned b units to himself and b units to mrs burke and withdrew income rights associated with b units and assigned the income rights with respect to b units to each of decedent’s grandchildren on date mr bigelow under decedent’s power_of_attorney withdrew b units from decedent’s trust and assigned those units to mrs burke he also withdrew the income rights associated with b units from decedent’s trust and assigned the income rights associated with b units to each of decedent’s grandchildren mr bigelow for himself and under decedent’s power_of_attorney acting as trustee of decedent’s trust signed a statement of ownership in which he certified that the ownership of spindrift limited_partnership units as of date was partner a units b units decedent’s trust estate of mrs fitzgerald deceased mrs burke mr bigelow total big_number big_number big_number big_number big_number he also certified that decedent’s grandchildren owned the income rights associated with big_number b units units each owned by the general_partner the grandchildren were not substituted as limited partners as a result of the gifts of income rights disregarding the limited_partnership interests associated with the income rights transferred to decedent’s grandchildren decedent’s trust owned a 1-percent general_partnership interest and a 45-percent big_number - big_number big_number limited_partnership_interest in the partnership when decedent died on date j termination of the partnership the partnership did not make any distributions to its partners with respect to their interests in the partnership before decedent died after decedent died decedent’s trust continued to act as the general_partner of the partnership until the partnership was terminated by date the partnership was terminated final distributions were made to the partners including decedent’s trust and the partnership’s dissolution documents were recorded in the office of the california secretary of state k decedent’s assets and sources of income after her husband died decedent received income from a_trust that she and her husband had established in the trust a california trust company served as the corporate trustee of the trust initially the corpus of the trust was an insurance_policy on the life of decedent’s husband when the partnership was formed in decedent had monthly income of dollar_figure from the following sources source amount residential care insurance policies fireman’s fund american express aarp prudential total rental income--padaro lane property other income1 total income dollar_figure big_number dollar_figure big_number big_number big_number veterans’ administration benefits social_security u s army retirement distributions from the trust and payments from the sale of her husband’s business when the partnership was formed in decedent’s monthly expenses were expense assisted living health insurance supplement pharmacy miscellaneous medical great western loan union bank line of credit flood and liability insurance property taxes storage phone and miscellaneous total amount dollar_figure big_number big_number big_number after spindrift was formed and the padaro lane property was transferred to the partnership decedent no longer received the rent from the property and her income was reduced to dollar_figure dollar_figure - dollar_figure her expenses were reduced by the property taxes and insurance to dollar_figure dollar_figure - dollar_figure creating a shortfall of dollar_figure dollar_figure - dollar_figure after the padaro lane property was transferred to the partnership the partnership paid the dollar_figure monthly payment on the great western bank loan the dollar_figure monthly benefit under decedent’s aarp prudential residential care insurance_policy expired in date and decedent’s income was reduced to dollar_figure dollar_figure - dollar_figure creating a shortfall of dollar_figure dollar_figure - dollar_figure the dollar_figure monthly benefit under the fireman’s fund american express policy expired in date and decedent’s income was reduced to dollar_figure dollar_figure - dollar_figure creating a shortfall of dollar_figure dollar_figure - dollar_figure after the benefits under decedent’s residential care insurance policies had expired mr bigelow told the trustee of the trust that decedent did not have enough income to pay her expenses as a result by date the trustee had distributed a total of dollar_figure to decedent and terminated the trust mr bigelow and his wife received dollar_figure from the funds distributed from the trust before decedent died in date decedent’s trust had accounts at citizens bank when spindrift was formed the total amount in those accounts was about dollar_figure decedent’s trust received more than dollar_figure early in when decedent died the combined balance was about dollar_figure all of the checks drawn on the citizens bank accounts were signed by mr bigelow as trustee of decedent’s trust l tax_return sec_1 decedent’s income_tax returns for on decedent’s form_1040 u s individual_income_tax_return decedent’s return decedent reported adjusted_gross_income of dollar_figure on form_8824 like-kind_exchanges decedent reported dollar_figure as boot from the exchange of the sand point road property for the padaro lane property on schedule e supplemental income and loss decedent reported dollar_figure of rental income and dollar_figure of expenses for the padaro lane property during that year on her return decedent reported adjusted_gross_income of dollar_figure on schedule e decedent reported dollar_figure of rental income and dollar_figure of expenses for the padaro lane property on her returns decedent reported adjusted_gross_income of dollar_figure in dollar_figure in and dollar_figure in decedent reported her shares of partnership income or loss on those returns partnership returns for the partnership reported no income or expenses for the padaro lane property on its form_1065 u s partnership return of income the partnership’s return the partnership’s balance sheets included in the returns reported the great western bank loan as a liability none of the partners’ schedules k-1 partner’s share of income credits deductions etc accurately reflect the partners’ capital accounts eg decedent’s capital_account as reported on the schedules k-1 never shows that decedent’s trust contributed the padaro lane property the partnership reported income or loss and decedent’s distributive shares of income and losses on its returns for as follows item partnership dollar_figure rent big_number expenses and depreciation big_number net_income loss decedent’s distributive_share the estate and gift_tax returns dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number on date mr bigelow as executor of decedent’s estate signed gift_tax returns for and decedent’s estate_tax_return the gift_tax returns were filed with the estate_tax_return the internal_revenue_service received decedent’s estate and gift_tax returns on date a the gift_tax returns on the gift_tax returns mr bigelow reported that decedent had made taxable_gifts of dollar_figure in dollar_figure in zero in and dollar_figure in mr bigelow reported that decedent had given limited_partnership interests in spindrift to her children and grandchildren valued at dollar_figure per unit in and dollar_figure per unit in and dollar_figure per unit in the valuation of the limited_partnership units reported on the gift_tax returns was made on the basis of a market approach using the appraised value of the padaro lane property ninety- nine percent of that value was assigned to the limited_partnership interests the value of each unit of limited_partnership_interest was calculated by dividing percent of the value of the padaro lane property by the number of limited_partnership units big_number and applying a 31-percent discount for lack of marketability no distinction was made in the appraisals or on those returns between the limited_partnership units given to decedent’s children and the income rights given to decedent’s grandchildren in the units retained by decedent’s trust mr bigelow reported on the gift_tax_return that decedent had made cash gifts of dollar_figure to mr bigelow and dollar_figure to his wife forgiven mr bigelow dollar_figure of indebtedness evidenced by a promissory note and assigned interests in a promissory note payable to decedent by mr bigelow to franklin t bigelow iii and anna d bigelow dollar_figure each he also reported on the gift_tax returns combined cash gifts to mr bigelow and his wife of dollar_figure in dollar_figure in and dollar_figure in b the estate_tax_return on the estate_tax_return mr bigelow reported a gross_estate of dollar_figure and taxable_gifts of dollar_figure the amount reported as the gross_estate included dollar_figure of personal_property the refund of a dollar_figure deposit owed to decedent by the assisted-living facility and dollar_figure of transfers during decedent’s life the amount reported as transfers during decedent’s life included dollar_figure for decedent’s limited_partnership in spindrift dollar_figure for her general_partnership interest in spindrift dollar_figure held by decedent’s trust dollar_figure in a merrill lynch cash account offset by an overdraft of dollar_figure in the checking account a dollar_figure cash payment due from boston co and dollar_figure in a savings account on the estate_tax_return mr bigelow reported that decedent’s limited_partnership_interest in the partnership was worth dollar_figure in computing that value decedent’s estate computed percent of dollar_figure the value of the padaro lane property ie dollar_figure subtracted dollar_figure ie the amount of the great western bank loan and the union bank line of credit secured_by the property and applied to the remainder a 37-percent discount for lack of marketability attached to the estate_tax_return was a document signed by mr bigelow called statement as to status of ownership of units the statement of status in which he certified that the ownership of the issued and outstanding spindrift limited_partnership units as of date was as follows partner a units b units decedent’s trust estate of mrs fitzgerald deceased mrs burke mr bigelow total big_number big_number big_number big_number big_number the statement of status also states that on the valuation_date decedent’s nine grandchildren owned the income rights associated with big_number b units units each owned by the general_partner mr bigelow reported that the value of decedent’s general_partnership interest was dollar_figure computed by taking percent of the value of the padaro lane property and applying a percent control premium opinion the value of an interest in property is included in a decedent’s gross_estate if the decedent made an inter_vivos transfer of the property the transfer was for less than adequate_and_full_consideration and the decedent retained the possession or enjoyment of or the right to the income from the transferred property sec_2036 however a decedent’s gross_estate does not include property transferred the estate does not contend that the transfer of the padaro lane property by decedent’s trust to spindrift was not an inter_vivos transfer by decedent for purposes of sec_2036 and we conclude that it was sec_2036 provides in pertinent part sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property pursuant to a bona_fide sale for adequate_and_full_consideration sec_2036 the estate contends that the padaro lane property that decedent’s trust conveyed to spindrift is not includable in decedent’s estate by sec_2036 because decedent did not retain enjoyment of or the right to the income from the padaro lane property and the transfer of the property was a bona_fide sale for adequate_and_full_consideration we disagree for reasons discussed next a whether decedent retained possession or enjoyment of or the right to the income from the padaro lane property during her lifetime sec_2036 does not apply unless the decedent retains the possession or enjoyment of or the right to the income from the transferred property that requirement is met if there is an implied agreement among the parties to the transaction at the time of transfer that the transferor may retain the possession or enjoyment of or the right to the income from the transferred property 382_f3d_367 3d cir affg tcmemo_2002_246 3_f3d_591 2d cir affg 98_tc_594 114_tc_144 the estate contend sec_4 the burden_of_proof shifts to the commissioner in specified circumstances sec_7491 however our findings are not affected by the burden_of_proof that decedent did not retain or have an implied or express agreement to retain the possession enjoyment or right to the income from the padaro lane property after it was transferred to spindrift whether there was an implied agreement that decedent would retain the right to the income from the padaro lane property during her lifetime the estate contends that there was no implied agreement for decedent to retain the right to income from the padaro lane property we disagree the padaro lane property was generating monthly rent of dollar_figure the taxes and insurance on the property totaled dollar_figure after the partnership was formed decedent used dollar_figure of the dollar_figure net_income from the rental of the padaro lane property to make monthly payments on the great western loan after the aarp prudential residential care insurance_policy expired in date decedent’s expenses exceeded her income by dollar_figure the partnership continued to make the dollar_figure payments on the great western loan and mr bigelow transferred partnership funds to decedent’s trust to support decedent no distributions were made to any other partner before decedent’s death sec_2036 applies if a decedent retains the right to income from the property or if there was an implied agreement to that effect estate of reichardt v commissioner supra pincite estate of hillgren v commissioner tcmemo_2004_46 see estate of thompson v commissioner supra pincite decedent’s use of partnership income to replace the income lost because of the transfer of the padaro lane property to the partnership shows that there was an implied agreement between decedent and her children that she would retain the right to the income from the padaro lane property whether there was an implied agreement that decedent would retain the enjoyment of the padaro lane property during her lifetime the estate contends that there was no express or implied agreement for decedent to retain the enjoyment of the padaro lane property we disagree enjoyment includes present economic benefits 437_f2d_1148 4th cir estate of reichardt v commissioner supra pincite after the transfer of the padaro lane property to spindrift the property continued to secure decedent’s legal_obligation to pay the dollar_figure great western bank loan and the dollar_figure union bank line of credit thus decedent retained the economic benefit of ownership of the padaro lane property after it was transferred to the partnership we conclude that there was an implied agreement between decedent and her children that she would retain for her life the present economic benefit of the padaro lane property b whether the transfer of the padaro lane property by decedent’s trust for big_number b units in spindrift was a bona_fide sale for adequate_and_full_consideration sec_2036 does not apply if the transfer of property was part of a bona_fide sale for adequate_and_full_consideration the estate contends that the transfer by decedent’s trust of the fee simple interest in the padaro lane property to the partnership was a bona_fide and genuine transfer for which decedent’s trust received adequate_and_full_consideration ie big_number of the big_number limited_partnership units percent to constitute a bona_fide sale for adequate_and_full_consideration the transfer of the property must be made in good_faith estate of thompson v commissioner supra pincite sec_20_2043-1 estate_tax regs such a sale requires that the transfer be made for a legitimate nontax purpose estate of bongard v commissioner t c ___ ___ slip op pincite transactions between family members are subject_to heightened scrutiny to ensure that the transaction is not a disguised gift see 82_tc_239 affd without published opinion 786_f2d_1174 9th cir estate of stone v commissioner tcmemo_2003_309 cf estate of reichardt v commissioner supra as discussed next the transfer of the padaro lane property to spindrift was not made in good_faith impoverishment of decedent the estate contends that the transfer of the padaro lane property had no adverse financial effect on decedent because she received partnership interests in the partnership that held the padaro lane property which were when she received them equal in value to the transferred property the estate contends that decedent’s financial situation worsened only when her residential care insurance policies expired in and we disagree before the padaro lane property was transferred to the partnership decedent met her financial obligations after the transfer decedent no longer received rent from the property but she remained liable for both the great western bank loan and the union bank line of credit the transfer of the padaro lane property to the partnership left decedent unable to meet her financial obligations because her reduced income of dollar_figure was insufficient to pay her reduced expenses of dollar_figure after decedent’s residential care insurance benefits expired in date mr bigelow informed the trustee of the when decedent formed the partnership in she had monthly income of dollar_figure dollar_figure from two residential care insurance policies dollar_figure from rent paid on the padaro lane property and dollar_figure from other sources at that time her monthly expenses averaged dollar_figure dollar_figure for assisted living_expenses dollar_figure for the great western bank loan and union bank line of credit dollar_figure for property taxes and insurance and dollar_figure for other expenses trust that decedent did not have enough income to pay her expenses by date the trustee of the trust had distributed dollar_figure to decedent and terminated the trust although decedent’s financial needs prompted the distribution of the funds from the trust decedent gave dollar_figure to mr bigelow and his wife in when she died decedent had only dollar_figure of liquid_assets left to supplement her inadequate monthly income ie dollar_figure of assets held in decedent’s trust dollar_figure due from boston co and dollar_figure in a savings account failure to respect partnership formalities the parties’ failure to respect the provisions of the agreement governing their transaction tends to show that the transaction was not entered into in good_faith see estate of harper v commissioner tcmemo_2002_121 riverpoint lace works inc v commissioner tcmemo_1954_39 the estate points out that formalities to establish the partnership were met and contends that any lapses in complying with partnership formalities after formation were unimportant we disagree spindrift did not properly maintain records of partnership capital or the partners’ capital accounts the balance sheets included in the returns incorrectly show the great western bank loan as a liability of the partnership none of the partners’ schedules k-1 accurately reflect the partners’ capital accounts eg decedent’s capital_account reported on the schedules k-1 never reflects decedent’s trust’s contribution of the padaro lane property the bigelows did not comply with all of the terms of the partnership_agreement these facts suggest that the sale was not in good_faith no potential for nontax benefit to decedent the transfer did not provide and had no potential to provide any nontax benefit to decedent because management of the assets did not change as a result of the transfer and there was no pooling of assets a transfer of assets is not a bona_fide sale for estate_tax purposes unless the transfer provides the transferor some benefit other than estate_tax savings see 382_f3d_367 3d cir estate of harper v commissioner supra the estate contends that transferring the padaro lane property to the limited_partnership had three nontax purposes first the estate contends that one of those purposes was to provide legal protection from creditors we disagree transferring the padaro lane property to spindrift did not give decedent’s trust any additional protection from creditors because decedent’s trust was the sole general_partner as a general_partner decedent’s trust was not protected from liability arising from the ownership of the property limiting the liability of decedent’s trust was not a purpose for forming the partnership and transferring the padaro lane property to it second the estate contends that the partnership provided continuity of management for the padaro lane property we disagree there was no change in the continuity of management of the padaro lane property after decedent’s trust transferred it to spindrift under the partnership_agreement the partnership terminated if the general_partner terminated unless the remaining partners agreed to continue the partnership the partnership would terminate when decedent’s trust terminated because decedent’s trust was the general_partner transferring the padaro lane property to spindrift did not provide any additional continuity of management of the property the sole source of management was the trust third the estate contends that it was more efficient for decedent to give her children and grandchildren interests in the partnership than to withdraw small undivided interests in the padaro lane property from decedent’s trust and give them to her children and grandchildren by deed a transfer made solely to reduce taxes and to facilitate gift giving is not considered in this context to be made in good_faith or for a bona_fide purpose see estate of thompson v commissioner supra pincite comparison with the kimbell case the estate asserts that the transfer by decedent’s trust of the padaro lane property to spindrift was a bona_fide sale for adequate_and_full_consideration under 371_f3d_257 5th cir where the court stated in summary what is required for the transfer by mrs kimbell to the partnership to qualify as a bona_fide sale is that it be a sale in which the decedent transferor actually parted with her interest in the assets transferred and the partnership transferee actually parted with the partnership_interest issued in exchange in order for the sale to be for adequate_and_full_consideration the exchange of assets for partnership interests must be roughly equivalent so the transfer does not deplete the estate the estate’s reliance on kimbell is misplaced because the facts in that case differ substantially from those here first decedent’s trust did not part with all of its interest in the padaro lane property as shown by the fact that the property continued to secure the obligations of decedent and the trust to repay the great western bank loan and the union bank line of credit second because there was no potential benefit for decedent or her trust stemming from the transfer of the padaro lane property to spindrift the partnership_interest received by decedent’s trust was not equivalent to the padaro lane property third the general_partner of the kimbell partnership was a limited_liability_company not mrs kimbell’s trust when mrs kimbell’s trust transferred property to the partnership the trust shielded itself from liability in contrast decedent’s trust was the sole general_partner of spindrift the transfer of the padaro lane property from decedent’s trust to spindrift did not shield the trust from its liability as an owner of the property because decedent’s trust was spindrift’s general_partner fourth mrs kimbell retained more than dollar_figure in assets outside of the partnership for her support in contrast decedent did not retain enough assets to support herself finally mrs kimbell did not make continuous transfers between her personal assets and the kimbell partnership’s assets mr bigelow transferred funds between decedent’s trust and spindrift times from date to date decedent’s trust used partnership funds and the partnership used trust funds the facts supporting a finding of a bona_fide sale for adequate_and_full_consideration in kimbell are not present here c conclusion we conclude that decedent and her children had an implied agreement that decedent could continue during her lifetime to enjoy the economic benefits of and retain the right to the income from the padaro lane property after she conveyed the property to the partnership and that the transfer was not a bona_fide sale for adequate_and_full_consideration thus the value of the padaro lane property is included in decedent’s gross_estate see sec_2036 decision will be entered for respondent
